           Case 2:19-cv-00421-SMJ                  ECF No. 13        filed 06/01/20        PageID.3001 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                      FILED IN THE
                                                     Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

                            Dena K.,
                                                                                                       Jun 01, 2020
                                                                     )
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00421-SMJ
                     Andrew M Saul,                                  )
               Commissioner of Social Security                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties Stipulated Motion for Remand, ECF No. 11 is GRANTED.
’
              Under sentence four of 42 U.S.C. § 405 (g), the Commissioner of Social Security’s decision finding Plaintiff not disabled
              is REVERSED and REMANDED to the Commissioner for further administrative proceedings.
              Judgment is entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.




Date: 06/01/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
